internal_revenue_service number release date index number ---------------------------- ---------------------------------------- ------------------------------------------------------ ---------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no -------------- telephone number ---------------------- refer reply to cc intl b02 plr-116725-15 date date ty ------- legend shareholder fc accounting firm country country state year year year year ---------------------------------------- ---------------------------------------- ------------------------ ----------------------------------- ---------------------------------------- - ------------ ------------- -------------- ------- ------- ------- ------- dear -------------- this is in response to a letter dated date submitted by shareholder’s authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for shareholder to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code and sec_1_1295-3 with respect to shareholder's investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of shareholder by its authorized representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such plr-116725-15 material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts shareholder is limited_liability partnership organized in state fc is an entity organized under the laws of country that is treated as a corporation for u s federal_income_tax purposes fc qualified as a passive_foreign_investment_company pfic as defined in sec_1297 in year during year and year shareholder acquired shares of fc indirectly through its interests in two partnerships formed under the laws of country shareholder retained accounting firm to prepare its year through year tax returns accounting firm employs experienced tax professionals and advised shareholder with respect to the u s federal_income_tax matters regarding shareholder's operations and investments including shareholder's investment in fc accounting firm is competent to render tax_advice to u s shareholders of foreign_corporations shareholder provided accounting firm all relevant facts and circumstances to prepare its u s federal_income_tax returns shareholder relied on accounting firm to provide advice with respect to filing and reporting requirements in general as well as any elections or statements that would be necessary to elect a specific tax treatment shareholder did not know or have reason to know that fc was a pfic or that it as an indirect owner of shares of fc was eligible to make an election to treat fc as a qef accounting firm did not advise shareholder that fc was a pfic or of the availability of electing to treat fc as a pfic in year shareholder learned that there would be an initial_public_offering of fc shareholder analyzed fc for u s federal_income_tax purposes as part of the tax due diligence for the sale of a foreign security as part of that review shareholder determined that fc was a pfic based on that determination shareholder requested accounting firm to prepare a request to make a retroactive qef election shareholder has submitted an affidavit signed under penalties of perjury that describes the events that led to its failure to make a qef election with respect to fc by the election due_date including the role of accounting firm shareholder also submitted an affidavit from accounting firm signed under penalties of perjury setting forth accounting firm’s engagement and responsibilities as well as the advice concerning the tax treatment of fc that accounting firm provided to shareholder shareholder represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the internal_revenue_service irs on audit for any of the taxable years at issue plr-116725-15 ruling requested shareholder requests the consent of the commissioner to make a retroactive qef election with respect to fc for year under sec_1_1295-3 law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the irs raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii plr-116725-15 conclusion based on the information submitted and representations made with shareholder's ruling_request we conclude that shareholder has satisfied sec_1_1295-3 accordingly consent is granted to shareholder to make a retroactive qef election with respect to fc for year provided that shareholder complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representatives a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely barbara e rasch senior technical reviewer branch international cc
